DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Pub. No. US2012/0272088)
As per claim 1, Lee disclose a master device (fig.8, 22) coupled to a plurality of slave devices (fig.2, 25-27) via a bus (fig.2, 20), comprising: 
a serial interface (fig.8, 28) configured to be coupled to the bus; and 
a control circuit (fig.2, 21) controlling the slave devices via the serial interface, wherein: 
in a set mode, the control circuit directs each of the slave devices to generate a unique code via the serial interface; and (paragraphs 11,-12 & 36-38, upon receipt of the request signal from one of the slave devices, the bus controller is configured to generate a setting value according to the request signal)
(paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
 
As per claim 2, Lee disclose the master device further comprising: a command generator circuit configured to generate a start-counting command and a stop-counting command; and (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
a scanning circuit configured to generate a plurality of scanning codes, wherein: (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
in the set mode, the control circuit outputs the start-counting command to the slave devices via the serial interface so that a counter in each slave device starts to perform a counting operation, and after outputting the start-counting command, the control circuit waits a predetermined time and then outputs the stop-counting command to the slave devices via the serial interface to direct the counters in the slave devices to stop performing the counting operation;  and (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)
in the scanning mode, the control circuit outputs the scanning codes to the slave devices via the serial interface, and stores a portion of the scanning codes according to acknowledgments from the slave devices. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)

(fig.8, 281-283) of the serial interface, and in response to the control circuit outputting one of the scanning codes, the control circuit determines whether to store the output scanning code according to a level of the specific pin of the serial interface. (paragraph 38, the access instruction generated by the bus controller is directed to the demand to read the scan code.)
 
As per claim 4, Lee disclose wherein after the control circuit outputs one of the scanning codes, in response to the level of the specific pin being equal to a predetermined level, the control circuit stores the output scanning code. (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)
 
As per claim 5, Lee disclose wherein the control circuit uses the stored scanning codes as identification codes for the slave devices. (paragraph 38, the bus controller 21 is configured to generate, according to the request signal)
 
As per claim 6, Lee disclose wherein the control circuit assigns a plurality of identification codes to the slave devices according to the stored scanning codes, and each of the slave devices stores one corresponding identification code. (paragraph 38, the bus controller read a scan code generated by the slave device in response to the pressing of the key.)
 
As per claim 7, Lee disclose wherein in response to the number of stored scanning codes not being equal to the number of slave devices, the control circuit enters the set mode again to direct each of the slave devices to perform the counting operation again, and in response to the control circuit (paragraphs 12-14, adjust the operating clock rate of the bus according to the working clock rate, and to perform the access instruction on the slave device thus determined via the bus.)

As per claim 8, Lee disclose the master device further comprising: a clock generator configured to generate a clock signal, wherein the control circuit outputs the clock signal to the slave devices via the serial interface, and each of the slave devices receives the start-counting command and the stop-counting command according to the clock signal. (paragraphs 39-40, determine which of the slave devices 25, 26 and 27 the address of the access instruction corresponds so as to obtain the normal working clock rate thereof)
 
As per claim 9, Lee disclose a data transmission method for a master device (fig.8, 22) of a master-slave system, wherein the master-slave system comprises a plurality of slave devices (fig.2, 25-27), comprising: 
directing each of the slave devices to generate a unique code; (paragraphs 36-38, setting values stored in the slave device 25 (EEPROM) as setting values. In addition, upon receipt of the request signal from one of the slave devices, the bus controller is configured to generate, according to the request signal)
scanning the slave devices to obtain the unique codes of each of the slave devices; and (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
assigning commands to each of the slave devices according to the unique codes of the slave devices. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)

As per claim 10, Lee disclose wherein the step of directing each of the slave devices to generate a unique code comprises: 
generating a start-counting command; (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
providing the start-counting command to the slave devices so that a counter in each of the slave devices starts performing a counting operation; (paragraphs 12-14, adjust the operating clock rate of the bus according to the working clock rate, and to perform the access instruction on the slave device thus determined via the bus.)
waiting a predetermined time; (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)
generating a stop-counting command; and (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
providing the stop-counting command to the slave devices to direct each of the counters to stop performing the counting operation, wherein a count value of the counter in each of the slave devices serves as the unique code of the corresponding slave device. (paragraphs 12-14, the CPU to determine, according to the access instruction, which of the slave devices the address of the access instruction corresponds so as to obtain a working clock rate thereof)
 
As per claim 11, Lee disclose wherein the step of scanning the slave devices to obtain the unique codes of each of the slave devices comprises: 
(paragraphs 36-38, setting values stored in the slave device 25 (EEPROM) as setting values. In addition, upon receipt of the request signal from one of the slave devices, the bus controller is configured to generate, according to the request signal)
outputting the scanning codes to the slave devices; and (paragraph 38, read a scan code generated by the slave device)
storing a portion of the scanning codes according to acknowledgments from the slave devices. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
 
As per claim 12, Lee disclose wherein the step of storing the portion of the scanning codes according to acknowledgments from the slave devices comprises: detecting a level of a specific pin in response to one of the scanning codes having output, wherein the specific pin is configured to output the scanning codes; and (paragraph 38, the access instruction generated by the bus controller is directed to the demand to read the scan code.)
storing the output scanning code in response to the level of the specific pin being equal to a predetermined level. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)

As per claim 13, Lee disclose the data transmission method further comprising: 
using the stored scanning codes as identification codes for the slave devices. (paragraph 38, the bus controller read a scan code generated by the slave device in response to the pressing of the key.)
 
As per claim 14, Lee disclose the data transmission method further comprising: assigning a plurality of identification codes to the slave devices, wherein each of the slave devices stores one of the (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
 
As per claim 15, Lee disclose the data transmission method further comprising: determining whether the number of stored scanning codes is not equal to the number of slave devices; (paragraph 39 adjust the operating clock rate of the bus 20 to correspond thereto.)
directing each of the slave devices to perform the counting operation again in response to the number of stored scanning codes not being equal to the number of slave devices; and (paragraph 39, the working clock rate thus obtained for the bus controller 21 to adjust the operating clock rate of 
the bus 20 to correspond thereto.)
adjusting the predetermined time in response to each of the slave devices performing the counting operation again. (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)
 
As per claim 17, Lee disclose the data transmission method further comprising: generating a clock signal; and providing the clock signal to the slave devices, wherein each of the slave devices receives the start-counting command and the stop-counting command according to the clock signal. (paragraphs 39-40, determine which of the slave devices 25, 26 and 27 the address of the access instruction corresponds so as to obtain the normal working clock rate thereof)
 
As per claim 17, Lee disclose a slave device (fig.2, 25-27) coupled to a master device (fig.8, 22) via a bus (fig.2, 20), comprising: 
a serial interface (fig.8, 28) configured to be coupled to the bus;  
(fig.2, 21) configured to generate a unique code; and 
a control circuit (fig.2, 21) coupled between the serial interface and the code generator circuit, wherein: in a set mode, the control circuit triggers the code generator circuit to generate the unique code in an operation mode, the control circuit determines whether to perform commands provided by the master device according to the unique code, (paragraphs 12-14, the CPU to determine, according to the access instruction, which of the slave devices the address of the access instruction corresponds so as to obtain a working clock rate thereof)
 and in response to the master device sending a trigger command, the control circuit enters the set mode to trigger the code generator circuit. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
 
As per claim 18, Lee disclose the slave device as further comprising: a first decoder circuit decoding the commands provided by the master device to determine whether the master device has sent a start-counting command and a stop-counting command. (paragraphs 38-39, demanding the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key)
 
As per claim 19, Lee disclose wherein the code generator circuit comprises: an oscillation circuit configured to generate a plurality of pulses; and (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)
a counter circuit (fig.8, 21) counting the number of pulses to generate a count value, wherein: the count value is used as the unique code, in response to the master device sending the start-counting command, the control circuit resets the count value and enables the counter circuit so that the counter circuit (paragraph 39 adjust the operating clock rate of the bus 20 to correspond thereto.)
and in response to the master device sending the stop-counting command, the control circuit does not enable the counter circuit so that the counter circuit stops counting the number of pulses and maintains the count value. (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)

 As per claim 20, Lee disclose wherein: in response to the master device sending a scanning command, the control circuit determines whether a scanning code matches the unique code, the scanning code is provided by the master device, and in response to the scanning code being equal to the unique code, the control circuit sets the level of a specific pin (fig.8, 281-283) of the serial interface to a predetermined level, and in response to the scanning code not being equal to the unique code, the control circuit does not set the level of the specific pin. (paragraph 38, the access instruction generated by the bus controller is directed to the demand to read the scan code.)
 
As per claim 21, Lee disclose the slave device further comprising: a second decoder circuit decoding a value of an identification field of a command sent by the master device, (paragraph 39 adjust the operating clock rate of the bus 20 to correspond thereto.)
wherein in response to the value of the identification field being equal to the unique code, the second decoder circuit informs the control circuit so that the control circuit performs the command sent by the master device. (paragraphs 44-45, the bus controller master driver configured to determine whether a waiting time (i.e., the interval during which the request signal is not received) of the bus controller 21 reaches a predetermined threshold.)

As per claim 22, Lee disclose wherein the control circuit stores an identification code in a storage circuit, and the identification code is provided by the master device. (paragraph 38, the bus controller 21 is configured to generate, according to the request signal)
 
As per claim 23, Lee disclose wherein the storage circuit further stores function 
data, in response to the master device sending an inquiry command and a value of an identification field of the inquiry command being equal to the identification code, the control circuit outputs the function data to the master device. (paragraph 38, the bus controller 21 to read a scan code generated by the slave device 26 in response to the pressing of the key, and the access instruction generated by the bus controller 21 is directed to the demand to read the scan code.)

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Daum et al. [U.S. Daum et al. US2012/0083902] discloses the signal modulator 206 to generate and transmit the power and command signals to the slave devices 106.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184